DETAILED ACTION 	Acknowledgment is made of applicant’s amendment filed 11/6/20.
                                          Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          Claim Rejections - 35 USC § 103
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the  	claimed invention is not identically disclosed as set forth in section 102, if the  	differences between the claimed invention and the prior art are such that the  	claimed invention as a whole would have been obvious before the effective  	filing date of the claimed invention to a person having ordinary skill in the art  	to which the claimed invention pertains. Patentability shall not be negated by  	the manner in which the invention was made.

s 1 – 4, 6, 7, 9, 14 – 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Klopf et al. (DE102015201577, See IDS dated 6/7/19, hereinafter Klopf) in view of Haruta et al. (JP2012189495, hereinafter Haruta). 	Regarding claim 1, Klopf discloses an apparatus comprising a metal sleeve 50A having a supporting structure 52 (See Fig. 14) and at least one strain sensor 30 attached to a window or bore 52.1 of the sleeve and that is configured to sense a strain in a driveline component (See Pg. 4, Paras. 0032 - 0033). 	Klopf fails to disclose a holder comprising a side wall that comprises a holder outer surface and a holder inner surface, the holder outer surface configured to correspond and attach to an aperture of the driveline component and the sleeve attached to the holder inner surface. 	However, Haruta discloses an apparatus comprising a sleeve 50 that is connected to an inner surface of a holder 30 which includes a side wall and an outer surface configured to correspond and attach to an aperture of a component 5 and the sleeve attached to the holder inner surface (See Fig. 7, See Pg. 4, Para. 0031 and Pg. 5, Para. 0036).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Klopf according to the teachings of Haruta for the purpose of, advantageously providing a sensor mounting structure that fixes a sensor in a fixed state to prevent loosening of the sensor (See Haruta, Pg. 1, Para. 0007).
 	 Regarding claim 2, Klopf fails to disclose that the holder comprises a flange  that is positioned in an aperture end of the driveline component. 	However, in Haruta, the holder 30 comprises a flange 33 configured to be positioned in an aperture 20 of the component 5 (See Fig. 7). 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Klopf according to the teachings of Haruta for the purpose of, advantageously providing a sensor mounting structure that fixes a sensor in a fixed state to prevent loosening of the sensor (See Haruta, Pg. 1, Para. 0007).
 	Regarding claim 3, Klopf fails to disclose that the aperture of the driveline component comprises a recess in which the flange is positioned.  	However, in Haruta, that the aperture of the driveline component comprises a recess 20 in which the flange 33 is positioned.  	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Klopf according to the teachings of Haruta for the purpose of, advantageously providing a sensor mounting structure that fixes a sensor in a fixed state to prevent loosening of the sensor (See Haruta, Pg. 1, Para. 0007).
 	Regarding claim 4, Klopf fails to disclose that the holder comprises a holder end wall, a side wall interconnects the flange and the holder end wall, and the sleeve  corresponds and is attached to the side wall.  	However, in Haruta, the holder 30 comprises a holder end wall 35, 37, a side wall interconnects the flange 33 and the holder end wall, and the sleeve 50 corresponds and is attached to the side wall.  	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Klopf according to the teachings of Haruta for the purpose of, advantageously providing a sensor mounting structure that fixes a sensor in a fixed state to prevent loosening of the sensor (See Haruta, Pg. 1, Para. 0007).
 	Regarding claim 6, Klopf fails to disclose that a temperature sensor is coupled to the holder and is configured to determine a temperature of the driveline component.  	However, in Haruta, the sensor mounting structure is provided in a pressure vessel having a high temperature (See Pg. 1, Para. 0007). 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Klopf according to the teachings of Haruta for the purpose of, advantageously providing a sensor mounting structure that fixes a sensor in a fixed state to prevent loosening of the sensor (See Haruta, Pg. 1, Para. 0007).
 	Regarding claim 7, in Klopf, the sleeve 50 comprises a window (bore) 52.1, a side of the at least one strain sensor 30 is attached to the window of the sleeve (See Fig. 14). 	Klopf fails to disclose that the at least one strain sensor comprises a sensor outer surface coupled to the holder inner surface.  	However, in Haruta, the strain gauge or pressure sensor 15 includes a sensor outer surface coupled to the holder inner surface of the holder 30 (See Fig. 8). 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Klopf according to the teachings of Haruta for the purpose of, advantageously providing a sensor mounting structure that fixes a sensor in a fixed state to prevent loosening of the sensor (See Haruta, Pg. 1, Para. 0007).
 	Regarding claim 9, Klopf fails to disclose that a cap is coupled to the sleeve or the holder. 	However, in Haruta, a cap 40 is coupled to the holder 30 (See Fig. 8). 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Klopf according to the teachings of Haruta for the purpose of, advantageously providing a sensor mounting structure that fixes a sensor in a fixed state to prevent loosening of the sensor (See Haruta, Pg. 1, Para. 0007).
 	Regarding claim 14, in Klopf, a telematic transmitter (cable) is electrically coupled to the at least one strain sensor and is configured to transmit a signal indicative of the strain near the torque sensor assembly on the driveline component to an analyzer 44A (See Pg. 5, Para. 0038).
 	Regarding claim 15, in Klopf, the analyzer 44A is coupled to the at least one strain sensor 30 and is configured to analyze a signal indicative of the strain near the torque sensor assembly on the driveline component from the at least one strain sensor and to calculate a torque corresponding to the strain (See Fig. 14).
 	Regarding claim 16, in Klopf, the transmitter is electrically coupled to the analyzer and is configured to transmit a signal indicative of the torque near the torque sensor assembly on the driveline component from the analyzer to a controller to control the driveline component (See Pg. 5, Para. 0038).
 	Regarding claim 17, in Klopf, a power-supply 58 is coupled to at least one of the analyzer and the telematic transmitter and is configured to generate power during the movement of the driveline component, and to provide the power to at least one of the analyzer and the telematic transmitter (See Fig. 14).

 	Regarding claim 19, in Klopf, the at least one strain sensor comprises a plurality of strain sensors 30 (See Fig. 4). 	Regarding claim 21, in Klopf, the plurality of the strain sensors 30 are positioned evenly on a sleeve inner surface of the sleeve and are coupled to the transmitter (See Fig. 11, See Pg. 5, Para. 0037).
 	Regarding claim 22, in Klopf, the plurality of strain sensors form a full bridge network (See Fig. 8, See Pg. 5, Para. 0037).
  Allowable Subject Matter
5. 	Claims 5, 8, 10 – 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “a capsule, wherein the capsule is at least formed by the sleeve, and the at least one strain sensor is exposed to 

                                                        Conclusion
Lanzoni (4,625,554) discloses a device for tightening a nut on a fastening pin of a nuclear reactor guiding tube. 	Payne (4,002,139) discloses a strain indicator.7. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA L HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached on Monday-Friday 9am-5pm.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855
2/21/21